Name: Regulation No 202/67/EEC of the Commission of 28 June 1967 on fixing the additional amount for imports of pigmeat products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 155 30.6.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2837/67 REGULATION No 202/67/EEC OF THE COMMISSION of 28 June 1967 on fixing the additional amount for imports of pigmeat products from third countries Whereas slaughtered sows are sold on the markets at a price on average 15% lower than the price for pig carcases ; whereas, therefore, their offer price should be increased by 17-65% ; Whereas, in a single market, the conditions laid down in Article 13 (2) of Regulation No 121/67/EEC should be assessed within the framework of a Community procedure ; Whereas, in order to determine the offer price as accurately as possible, account should be taken both of the particulars in customs documents and of other information, in particular that relating to the price ruling on the markets of Member States and third countries for the products in question; Whereas certain provisions applicable to pilot products may be applied also to derived products ; whereas they should therefore be made applicable to the latter products ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Pigmeat ; THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Regulation No 121/67/EEC1 of 13 June 1967 on the common organisation of the market in pigmeat, and in particular Article 13 (5 ) and Article 22 thereof; Whereas in accordance with Article 13 of Regulation No 121/67/EEC the levy must be increased by an additional amount equal to the difference between the sluice-gate price, and the free-at-frontier offer price, where the free-at-frontier offer price for a product falls below the sluice-gate price ; Whereas, where an additional amount is fixed for a pilot product, the levy on the derived product must be increased, in accordance with Article 2 ( 1 ) of Council Regulation No 137/67/EEC2 of 13 June 1967 laying down general rules for the system of 'pilot products and derived products' allowing additional amounts to be fixed for pigmeat, by an additional amount, when the free-at-Community-frontier offers for the derived product follow the same trend as those for the pilot product; whereas, where an additional amount has not been fixed for the pilot product, an additional amount may be fixed for a derived product if the free-at-frontier offers for this product do not correspond to the normal relationship between the price of the pilot product and that of the derived product; whereas, in this case, the additional amount is that needed to restore the normal relationship between the price of the pilot product and that of the derived product; Whereas, so that the additional amount may be uniform for the different qualities of each product, the free-at-frontier offer price should be determined with reference to a specific quality; HAS ADOPTED THIS REGULATION : Article 1 1 . For the purposes of Article 13 of Regulation No 121/67/EEC, the free-at-frontier offer price (hereinafter called the 'offer price') shall be : (a) for live domestic swine falling within sub-heading No 01.03 A II (b ) of the table appearing in Article 1 of Regulation No 134/67/EEC,3 as amended by Regulation No 173/67/EEC4 : the 1 OJ No 117, 19.6.1967, p . 2283/67. 2 OJ No 122, 22.6.1967, p. 2395/67. 3 OJ No 120, 21.6.1967, p. 2367/67. 4 OJ No 130, 28.6.1967, p. 2604/67. 156 Official Journal of the European Communities (c) the market prices ruling in Member States for products imported from third countries ; (d) the prices ruling on representative markets in third countries . Prices relating to offers which are not representative shall be excluded . Article 3 The additional amount shall be the same per unit of quantity for all imports of a given product originating in particular third countries or imported from third countries, as the case may be, in respect of which the same offer price has been determined . Article 4 price determined in accordance with the provisions of Article 2 for the quality corresponding to the standard quality determined in accordance with the provisions of Article 4 (4) of Regulation No 121/67/EEC; (b ) for meat of domestic swine in carcases or half carcases mentioned in the first sentence of Article 1 of Regulation No 134/67/EEC, as amended by Regulation No 173/67/EEC, except for slaughtered sows : the price determined in accordance with the provisions of Article 2, for meat of domestic swine in carcases or half-carcases, with the heads, feet and flare fat, of a quality corresponding to the standard quality determined in accordance with the provisions of Article 4 (4) of Regulation No 121/67/EEC; (c) for live sows falling within sub-heading No 01.03 A II ( a) of Regulation No 134/67/EEC, as amended by Regulation No 173/67/EEC : the price determined in accordance with the provisions of Article 2 ; (d ) for slaughtered sows : the price determined in accordance with the provisions of Article 2, increased by 17-65% of that price ; (e) for the products listed in Annex I to Regulation No 137/67/EEC, as amended by Regulation No 173/67/EEC, other than those mentioned in ( a ) to (d) above : the price determined in accordance with the provisions of Article 2 for products of fair average quality and presentation . 2. For the purposes of the preceding paragraph, 'slaughtered sows' means meat of domestic swine in carcases or half-carcases, of a weight not less than 65 kilogrammes per half-carcase, accompanied by a document certifying that it is sow meat. Such certificate shall have been issued by the veterinary officer of the approved exporting slaughterhouse who is officially authorised to issue health certificates . The provisions of Articles 1 ( 1 ) ( e), 2 and 3 shall apply to derived products, the words 'offer price' being replaced by the word 'offers'. Article 5 1 . An additional amount shall be fixed when it is found that the offer price has fallen below the sluice-gate price. It shall be altered when it is found that the offer price has altered. It shall cease to apply when it is found that the offer price has reached or exceeds the sluice-gate price . 2 . For a derived product, an additional amount shall be fixed when it is found that the conditions laid down in Articles 2 ( 1 ) or 4 of Regulation No 137/67/EEC are fulfilled . It shall be altered when it is found that the additional amount of the pilot product has altered or that the free-at-frontier offers of the derived product mentioned in Article 2 (4) of that Regulation have altered. It shall cease to apply when it is found that the conditions laid down in Article 2 ( 1 ) or 4 of that Regulation are no longer fulfilled.Article 2 Article 6 The offer price shall be determined taking particular account of : (a) the prices shown in the customs documents accompanying the imported products ; (b) other information on export prices ruling in third countries ; Third countries to which the provisions of Article 13 (2) of Regulation No 121/67/EEC apply shall be determined in accordance with the procedure laid down in Article 24 of that Regulation. Official Journal of the European Communities 157 Article 7 The Commission shall regularly review the findings on the basis of which the additional amount is fixed. Member States shall regularly communicate to the commission information relating to imports and the information it requires to assess price trends or Community and third country markets . Article 8 This Regulation shall enter into force on 1 July 1967. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1967. For the Commission The President Walter HALLSTEIN